 


EXHIBIT 10.1

FLEETWOOD ENTERPRISES, INC.
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
1992 STOCK-BASED INCENTIVE COMPENSATION PLAN

Pursuant to Section 8.7(a) of the Fleetwood Enterprises, Inc. Amended and
Restated 1992 Stock-Based Incentive Compensation Plan (the “Plan”), the Plan is
hereby amended as follows, effective as of June 13, 2006:

1.             Section 1.2(l) of the Plan is deleted in its entirety and
replaced with the following:

“(l)          “Incentive Award” means any Stock Option, Stock Appreciation
Right, Stock Payment, Restricted Stock, Restricted Stock Unit, Performance Award
or other award granted or sold under the Plan.”

2.             The following new subsection (x) is added to Section 1.2 of the
Plan (with existing subsections (x), (y) and (z) renumbered to (y), (z) and
(aa), respectively):

“(x)          “Restricted Stock Unit” means an Incentive Award under this Plan
and the provisions of Article VI pursuant to which shares of Common Stock may be
issued in the future.”

3.             The last sentence of Section 1.3(a) of the Plan is amended to add
the words “and/or Restricted Stock Units” to the end thereof.

4.             Article VI of the Plan is deleted in its entirety and replaced
with the following:

“VI.         RESTRICTED STOCK AND RESTRICTED STOCK UNITS

6.1 Award of Restricted Stock and Restricted Stock Units

Subject to Section 1.3(a), which establishes a limitation on the number of
shares that may be issued pursuant to awards of Restricted Stock and/or
Restricted Stock Units under this Plan, the Committee may grant awards of
Restricted Stock and/or Restricted Stock Units to Employees. Restricted Stock is
an award or issuance of shares of Common Stock the grant, issuance, retention,
vesting and/or transferability of which is subject during specified periods of
time to such conditions (including continued employment or performance
conditions) and terms as the Committee deems appropriate. Restricted Stock Units
are Incentive Awards denominated in units of Common Stock under which the
issuance of shares of Common Stock is subject to such conditions (including
continued employment or performance conditions) and terms as the Committee deems
appropriate. Each Restricted Stock Unit will be equal to one share of Common
Stock and will entitle a Participant to receive one share of Common Stock at the
time set forth in the award. The Committee shall determine the Purchase Price
(if any) for Restricted Stock or shares subject to Restricted Stock Units, the
terms of payment of the Purchase Price, the restrictions upon awards of
Restricted Stock and when such restrictions shall lapse, and the vesting
conditions for awards of Restricted Stock Units; provided that the
vesting/restriction period shall be at least one year for performance-based
grants (including grants made in settlement of awards earned under the LTPP) and
three years for non-performance based grants. The terms and conditions of awards
of Restricted Stock and Restricted Stock Units shall be set forth in the
statement evidencing the grant of such award.


--------------------------------------------------------------------------------




6.2 Requirements of Restricted Stock

All shares of Restricted Stock granted or sold pursuant to the Plan and all
shares issued in respect of awards of Restricted Stock Units under the Plan will
be subject to the following conditions:

(a)  The shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, alienated or encumbered until the restrictions are
removed or expire;

(b)  The Committee may require that the certificates representing Restricted
Stock granted or sold to a Participant pursuant to the Plan remain in the
physical custody of an escrow holder or the Company until all restrictions are
removed or expire;

(c)  Each certificate representing Restricted Stock granted or sold to a
Participant pursuant to the Plan will bear such legend or legends making
reference to the restrictions imposed upon such Restricted Stock as the
Committee in its discretion deems necessary or appropriate to enforce such
restrictions; and

(d)  The Committee may impose such other conditions on Restricted Stock and
shares issued pursuant to awards of Restricted Stock Units as the Committee may
deem advisable including, without limitation, restrictions under the Securities
Act, under the Exchange Act, under the requirements of any stock exchange upon
which such shares are then listed and under any blue sky or other securities
laws applicable to such shares.

6.3 Vesting/Lapse of Restrictions

Awards of Restricted Stock Units shall vest and the restrictions imposed upon
Restricted Stock pursuant to Section 6.2 above will lapse in accordance with
such schedule or other conditions as are determined by the Committee and set
forth in the statement evidencing the grant or sale of the Restricted Stock or
Restricted Stock Units. Notwithstanding the foregoing, the Committee shall not
accelerate the lapse of the restriction or vesting period of any award
Restricted Stock or Restricted Stock Units granted hereunder or pursuant to the
LTPP except in the event of death, disability, termination without cause,
retirement, change-in-control, or otherwise in circumstances specifically
enumerated elsewhere in this Plan or in the LTPP.

2


--------------------------------------------------------------------------------




6.4 Rights of Participant

Subject to the provisions of Section 6.2 or restrictions imposed pursuant to
Section 6.2, the Participant will have all rights of a stockholder with respect
to the Restricted Stock granted or sold to such Participant under the Plan,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto. Participants will have no
voting rights with respect to shares of Common Stock underlying Restricted Stock
Units unless and until such shares are reflected as issued and outstanding
shares on the Company’s stock ledger. In addition, shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Committee.

6.5 Termination of Employment

Unless the Committee in its discretion determines otherwise, upon a
Participant’s termination of employment for any reason, all of the Participant’s
Restricted Stock remaining subject to restrictions imposed pursuant to this Plan
on the date of such termination of employment shall be repurchased by the
Company at the Purchase Price (if any), and all of the Participant’s Restricted
Stock Units that are unvested as of the date of such termination of employment
shall terminate and expire.”

Except as modified by this Amendment No. 1, the Plan shall remain unchanged and
shall remain in full force and effect.

 

3


--------------------------------------------------------------------------------